



Exhibit 10.1


image0a07.jpg [image0a07.jpg]


May 4, 2016


William Hess
625 Tremont Street
Boston, MA 02118


Dear Hal:


As we discussed recently, this letter is to confirm that you will be continuing
to undertake your current employment duties as, and fulfill the scope of
responsibilities for, the position of Executive Vice President, International
Operations and President, Latin America and EMEA of American Tower Corporation
(“American Tower” or “us” and, with correlative meaning, “our” and “we”), where
you have held your current position since February 2007 and have been employed
since March 2001, by and through a relocation to the offices of ATC Brazil
Cooperatief U.A., (the “Company”), an indirectly held, wholly owned subsidiary
of American Tower, currently located at Prins Bernhardplein, 200, 1097 JB
Amsterdam, The Netherlands and becoming seconded to, or employed by, that
organization and/or its Netherlands based subsidiaries and affiliates, as
necessary and appropriate to facilitate this change in assignment (this
“Assignment”). During this Assignment you will continue reporting to the
Chairman, President and CEO. For expatriate purposes your home location (“Home
Location”) is considered to be Boston (MA), United States, and your host
location is Amsterdam, Netherlands.


Your Annual Salary will remain at the rate of USD $650,000 (Six Hundred Fifty
Thousand US Dollars), an amount equal to approximately €503,100 (Five Hundred
Three Thousand one Hundred Euros), or approximately €41,925 (Forty-One Thousand
Nine Hundred Twenty-Five Euros) per month. You also will remain eligible to
receive a discretionary bonus similar to other similarly situated Executive Vice
Presidents, which is based upon performance against agreed upon goals and
objectives.


The duration of this Assignment is anticipated to be for a period of twenty-four
months (24 months), beginning on June 1, 2016, and ending on May 31, 2018,
subject to the provisions of this letter. Prior to the end of this Assignment,
your position will be reviewed by you and your Manager and a decision will be
made as to whether you shall continue this Assignment in Amsterdam for an
extended period of time. Your normal place of work will be the offices of the
Company either at its current location Prins Bernhardplein, 200, 1097 JB
Amsterdam or such other offices as the Company may open in the Netherlands. The
Company’s normal hours of work are between 9:00 a.m. and 5:00 p.m. Mondays to
Fridays, but you agree to work such additional hours as may be necessary for the
proper performance of your duties without extra remuneration.


Your compensation and all reimbursements and allowances contemplated under this
letter shall be paid in US Dollars, unless, and only to the extent, it is
otherwise mutually agreed.


You will be eligible for the following allowances and benefits for as long as
you remain on assignment under the terms of this letter:


•
Allowances: You shall be eligible for USD $11,550.00 (Eleven Thousand Five
Hundred Fifty US Dollars), an amount equal to approximately €10,000 (Ten
Thousand Euros) per month which is inclusive of Housing, Educational (for any
school age dependent children accompanying you to






--------------------------------------------------------------------------------

William H. Hess
Page 2 of 4


Amsterdam), Cost of Living, and Car Allowances. You will also be eligible for a
one-time settling in allowance of USD $10,000.00, an amount equal to
approximately €8,652 (Eight Thousand Six Hundred Fifty Two Euros).


•
Relocation: Reimbursement of pre-move relocation expenses, including reasonable
round trip airfare transportation and expenses for you and your spouse to find
housing, reimbursement of household goods shipment, reimbursement of cost of
storage of personal effects for duration of assignment if needed, loss on sale
of up to two cars, and temporary living in Host Country if needed.



•
Home Leave: Reimbursement of reasonable round trip airfare transportation to
your Home Location and reasonable expenses and transit costs en route for you
and your dependents two times during each twelve month period with expenses and
transit costs that are consistent with the Business Travel and Entertainment
Policy. The class of travel will be determined by the International Assignment
Policy, which currently states that travel in excess of six hours may be
upgraded to business class airfare. Home leave counts towards holiday/flex time
and this can be taken at your discretion at any time during the assignment
subject to the normal approval process. Travel to locations other than your Home
Location will not be reimbursed.



•
Visa/Immigration: Terms and conditions expressed in this letter of assignment
are contingent upon receipt of an approved working permit and visa by the
corresponding Netherlands immigration authorities. American Tower and the
Company, will assist you in securing any necessary visa, registration and
immigration paperwork for you and your dependents, and will cover any charges
reasonably incurred in this process.



•
Repatriation: Upon completion of this Assignment you and your dependents will be
placed back to Boston (MA), United States.



•
Other Social Charges: In the event that there are any other compulsory
insurances, taxes or contributions to social services on your part in
Netherlands, American Tower or the Company or its affiliate will cover them
through direct payment or reimbursement to you, and such payment will be
considered as part of the annual tax equalization process.



•
Benefits: As an expatriate on oversees assignment, you will be offered the
opportunity to participate in the international medical and dental coverage that
American Tower has in place, with coverage provided through Cigna Global Health
Benefits. American Tower or the Company will cover the cost of this
international medical and dental policy, for you and your dependents, during the
duration of this Assignment to the extent it is higher in terms of employee cost
than comparable coverage in the United States. You remain eligible to
participate in all other U.S. benefit programs, including but not limited to
life and disability insurance programs and the 401(k) Plan. Participation in all
benefit programs must be in accordance with the terms of each plan and/or
program. American Tower reserves the right to amend, update, modify and/or
terminate any or all of these programs.



•
Emergency Leave: You will be reimbursed for the cost of reasonable round trip
airfare consistent with American Tower’s Business Travel and Entertainment
Policy should you need to return to United States for a personal or medical
emergency, such as a death in the family or serious medical illness during this
Assignment. Emergency leave should be communicated with your Manager as soon as
possible and approval by your Supervisor should be obtained in advance, where
possible.



•
Taxes, Tax Equalization and Tax Preparation: It is the philosophy of American
Tower that you pay no more or no less tax than you would in your home country,
if you were not on assignment. Therefore,








--------------------------------------------------------------------------------

William H. Hess
Page 3 of 4


 
you will have actual or “hypothetical” taxes withheld from your pay, as if you
had remained in your home country. Any additional items that might be included
as taxable compensation on your behalf due to your assignment, and ultimately
result in a higher tax liability, will be the responsibility of American Tower
or the Company to pay the taxes.


Tax equalization is provided to (i) help ensure that you incur no additional tax
liability or benefit with respect to base salary, commissions, bonuses and
equity paid by American Tower under this agreement, as well as from other
personal non-company income and deductions, as a result of having an assignment
outside of your home country and (ii) provide tax preparation assistance to
ensure compliance with home and host country expatriate tax laws. Each year, a
final tax equalization calculation will be prepared to settle your assignment
tax obligations.


The timely gathering and submission of information for filing of tax returns and
the payment of income taxes remains your responsibility. To facilitate in the
preparation of your home and host country tax returns, American Tower will pay
customary and reasonable costs of its designated outside tax consultants for
pre-assignment tax counseling, as well as for the preparation of your home and
host country tax returns for each year in which you have assignment-related tax
impacts. Our designated tax consultants will contact you to discuss any relevant
tax implications of this assignment before your arrival in the host country.


It is your responsibility to comply with home and host country tax laws and
other applicable tax requirements while on international assignment. Any tax
penalties or interest resulting from improper reporting or delays attributable
to your action will be your responsibility.


Notwithstanding the foregoing, the tax equalization arrangement described above
is subject to review and change should your tax status in your home country
change during or prior to this Assignment.


With regard to any provision in this letter that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Section 409A of
the Internal Revenue Code of 1986,: the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit;,
the amount of expenses eligible for reimbursement, or in-kind benefits provided
during any taxable year, shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided in any other taxable year; and
such payments shall be made on or before the last day of the Participant’s
taxable year following the taxable year in which the expense occurred.


By signing this agreement, you are authorizing American Tower's designated
outside tax consultants to release any pertinent information to American Tower
relating to the period of your assignment.


Termination: You will be eligible to receive severance benefits afforded to
Company Executive Vice Presidents under the American Tower Corporation Severance
Program and the policies thereunder. In the event that this Assignment is
terminated by American Tower or the Company without Cause (as defined in the
American Tower Corporation Severance Program), then American Tower or the
Company will reimburse all reasonable expenses associated with your relocation
back to your Home Location. Further, though severance would not be applicable,
should there be a mutual decision for an early termination of this Assignment
such reasonable relocation expenses would be reimbursed.


The terms contained in this letter will serve as the terms and conditions of
your assignment. Once your relocation process has been completed, to the extent
there is any material variation from achieving the intended equalization under
actual conditions encountered, these terms and conditions of this letter of
assignment could be amended, under mutual agreement between you and American
Tower.





--------------------------------------------------------------------------------

William H. Hess
Page 4 of 4


This letter agreement, unless earlier terminated or amended, and its terms and
conditions, including, its allowances and benefits, will remain in effect until
the above stated ending date, but may be extended by the mutual written
agreement of the parties.
 
Sincerely,


/s/ James D. Taiclet, Jr.


James D. Taiclet, Jr.
Chairman, Chief Executive Officer and President
American Tower Corporation



--------------------------------------------------------------------------------

My signature acknowledges receipt and acceptance of this letter of assignment
and my agreement with the terms and conditions set forth in the letter and also
acknowledge the adequacy of the consideration provided to me in connection
therewith.




/s/ William H. Hess
 
 
5/4/2016
 
 
William H. Hess
 
 
 Date
 
 








--------------------------------------------------------------------------------







image0a07.jpg [image0a07.jpg]


AMENDMENT TO CONTRACT OF EMPLOYMENT


The undersigned:


1.
American Tower Corporation, a Delaware corporation, having its principal place
of business at 116 Huntington Ave., 11th Floor, Boston, MA 02116, duly
represented by Edmund DiSanto, hereinafter referred to as the “Employer”

2.
William Harrold Hess, born on March 19, 1963, domiciled at Weteringschans 95hs,
1017 RZ Amsterdam, The Netherlands , hereinafter referred to as the “Employee”





Whereas:


•
Employer and Employee have agreed to an employment agreement for a period of 2
years starting on June 1, 2016;

•
Employee and Employer wishes to make use of the so-called 30%-ruling, as laid
down in the relevant provisions of the 1964 Dutch Wage Tax Act and the 1965
Dutch Wage Tax Implementation Decree;

•
Employer and Employee will therefore file an application for the 30%-ruling;





Have agreed as follows:


a)
If and to the extent that, based on article 10ea of the Dutch Wage Tax
Implementation Decree 1965 (“DWTID 1965”), the Employee is eligible for a
defined tax-free reimbursement for extra-territorial expenses (under the so
called work-related cost scheme) or a tax free reimbursement in case the regime
of tax-free reimbursement and benefits in kind is still applicable, it will be
agreed that the remuneration for present employment agreed with the Employee
will be reduced for labour law purposes in such a way that 100/70 of the thus
agreed remuneration for present employment is equal to the originally agreed
remuneration for present employment.



b)
If and to the extent that part (a) is applied, the Employee shall receive from
the Employer a reimbursement for extra-territorial expenses equal to 30/70 of
the thus agreed remuneration for present employment.










--------------------------------------------------------------------------------

William Hess
September 30, 2016
Page 2 of 2




c)
The Employee and the Employer are aware of the fact that implementing the tax
free reimbursement for extra-territorial expenses cannot result in a lower
taxable salary as referred to in article 10eb of DWTID 1965 and the fact that
the tax free reimbursement for extra-territorial expenses may be less than 30/70
of the thus agreed remuneration.



d)
The Employee is aware of the fact that adjustment of the agreed remuneration
pursuant to (a) may in view of the applicable regulations have consequences for
all remuneration-related benefits and payments (such as pension payments and
social security benefits).







Boston, MA
 
October __, 2016
 







 /s/ Edmund DiSanto
 
 
 /s/ William Harrold Hess
 
 
Edmund DiSanto    
 
 
William Harrold Hess
 
 
























